Case 1:19-cv-01346-LDH-VMS Document 1 Filed 03/07/19 Page 1 of 2 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
MOSHE LEVY,
                                                           Docket No.
                                  Plaintiff,

                   -against-

CREDIT PROTECTION ASSOCIATION,                             NOTICE OF REMOVAL

                                  Defendant.


TO THE CLERK OF THE ABOVE-ENTITLED COURT:

       PLEASE TAKE NOTICE, that pursuant to 28 U.S.C. §§ 1331, 1441, and 1446,

Defendant Credit Protection Association L.P. (“CPA”) sued herein as Credit Protection

Association, hereby gives notice of the removal of this action from the Civil Court of the City of

New York, County of Kings, where it is now pending, to the United States District Court for the

Eastern District of New York. In support of this Notice of Removal, Defendant states:

       1.      Plaintiff filed a Summons and Complaint in this action styled Moshe Levy v.

Credit Protection Association, bearing Index No. 003758 before the Civil Court of the City of

New York, County of Kings (the “State Court Action”) on or about February 5, 2019. A copy of

the Summons and Complaint is annexed hereto as Exhibit A.

       2.      The Summons and Complaint allege, in sum and substances, that Defendants

violated the Federal Fair Debt Collection Practices Act, 15 U.S.C. §1692 et seq.. Accordingly,

this action may be removed pursuant to 28 U.S.C. § 1441(b) as this Court has federal question

jurisdiction under 28 U.S.C. §1331.

       3.      This Notice of Removal is timely filed within thirty (30) days after Defendants

first received a copy of the initial pleadings setting forth the claims for relief and existence of

federal questions jurisdiction.    28 U.S.C. §1446(b); See Boone v. Thane, 07-CV-4358



                                                                                   303343388v1 1017946
Case 1:19-cv-01346-LDH-VMS Document 1 Filed 03/07/19 Page 2 of 2 PageID #: 2



(SLT)(VVP), 2009 WL 910556 at *2 (E.D.N.Y. March 31, 2009); citing Fernandez v. Hale

Trailer Brake & Wheel, 332 F.Supp.2d 621, 624 (S.D.N.Y. 2004).

          4.    A civil cover sheet and the payment of the required filing fee accompany this

Notice.

          5.    Written notice of this Notice of Removal will be filed in the Civil Court of the

City of New York, County of Kings.

          WHEREFORE, the Removing Defendant respectfully requests that this action be

removed from the Civil Court of the City of New York, County of Kings to the United States

District Court for the Eastern District of New York.

Dated: New York, New York
       March 7, 2019
                                                       HINSHAW & CULBERTSON LLP
                                                       Attorneys for Defendant
                                                       Credit Protection Association, L.P.


                                                       By: s/ Han Sheng Beh
                                                              Han Sheng Beh

                                                       800 Third Avenue, 13th Floor
                                                       New York, New York 10022
                                                       Tel: (212) 471-6200

TO:       Edward B. Geller, Esq.
          Edward B. Geller, Esq., P.C., Of Counsel to
          M. HARVEY REPHEN & ASSOCIATES, P.C.
          Attorney for Plaintiff
          15 Landing Way
          Bronx, New York 10464
          Tel: (914) 473-6783




                                                2
                                                                                      303343388v1 1017946
